—Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered September 24, 1996, convicting defendant, after a jury trial, of attempted assault in the first degree, criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, and sentencing him to concurrent terms of 3 to 9 years, 3 to 9 years and 2Vs to 7 years, respectively, unanimously affirmed.
Defendant’s suppression motion was properly denied. The *345record supports the court’s rejection, as incredible, of defendant’s testimonial assertion of standing, an issue upon which defendant bore the burden of proof (People v Wesley, 73 NY2d 351, 358-360). Were we to reach any other issues, we would find that the vehicle in question was properly searched pursuant to the automobile exception to the warrant requirement (see, People v Blasich, 73 NY2d 673). Concur — Sullivan, J. P., Tom, Wallach, Lerner and Andidas, JJ.